MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-13-01091-CV

 JUDITH KING, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE
                 ESTATE OF KENNETH KING, Appellants

                                          V.
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE,
 ON BEHALF OF THE OWNERS OF ACCREDITED MORTGAGE LOAN TRUST
2004-4 ASSET BACKED NOTES, BY ITS ATTORNEY-IN-FACT AND SERVICER-
          IN-FACT, SELECT PORTFOLIO SERVICING, INC., Appellee

   Appeal from the 281st District Court of Harris County. (Tr. Ct. No. 2012-36457).


TO THE 281ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 18th day of August 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on October 3, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court
             lacked subject-matter jurisdiction over the case. Accordingly,
             the Court vacates the trial court’s judgment and dismisses the
             case.
                     The Court orders that the appellee, Deutsche Bank
              National Trust Company, as Indenture Trustee, on behalf of
              the Owners of Accredited Mortgage Loan Trust 2004-4 Asset
              Backed Notes, by its Attorney-in-Fact and Servicer-in-Fact,
              Select Portfolio Servicing, Inc., pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 18, 2015.

              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 30, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT